Title: To Thomas Jefferson from Claiborne W. Gooch, 31 December 1825
From: Gooch, Claiborne W.
To: Jefferson, Thomas


Dear Sir,
Richmond,
31. Der 1825.
I scarcely know how to apologize for this intrusion upon your retirement. After devoting so large a portion of a long life to the service of your country; after having contributed more than any other man to the developement of the great principles of civil and religious liberty, and retired from the turmoils of politicks, and consecrated the evening of so eventful a life to the promotion of literature & science, it would seem but the dictate of justice that you should be exempt from the further cares of publick affairs. Nothing but the most extraordinary juncture could justify a disregard of such strong claims to that repose which your years and your services require. But, my dear Sir, has not that juncture arrived? What, under other circumstances, would be full exemption from the claims of your fellow Citizens, is now the strongest inducement they can here to ask the assistance of your kind counsel  and advice. Your identity with the commencement, the progress & the termination of Our Revolution, and with the subsequent history of our institutions, points you out as a safe Counsellor to a new generation. Ours is a complicated System of government. It is a new experiment, upon the success of which the liberties of a whole Hemisphere depend. The importance of preserving the limitations of power and the checks and balances in the System, seems to be lost sight of by the Administrators of the federal Government; and the sweeping doctrine of the “General Welfare” is becoming fashionable. It is recommended to the acquiescence of the people under lures of individual and sectional advantages. Rapid strides are making towards the consolidation of all power in the hands of that government; and it is feared that when that consolidation takes place, the day will not be distant when the liberties of the people will be subvertedYou have seen the late Message of Mr Adams, the Report of the Secretary of the Treasury, and I am sure you have not overlooked the other signs of the times. Are they, or are they not sufficient to alarm the fears of the Republicans? And, as such a crisis, can you blame your countrymen for looking to you for advice? The liberties of our republic will never be in danger from open violence; the people understand their rights too well to surrender them to the Usurper who claims or demands them; but may they not be gradually undermined as were the liberties of all the Republics that have gone before us? The first innovations upon the rights of the people have always been, ostensibly, for their good; and made, in many instances, with the best intentions. But one president follows another, until there remains nothing for Despotism to usurp.It had been fondly hoped that by the limitations of written Constitutions, these silent encroachments had been guarded against in the American  Governments. But the love of power is so strong that it resorts to the merest subtleties in seeking its indulgence.Your opinions upon all these subjects are well known to the circle of your private acquaintance. But I submit it to your love of the constitutional rights of the people; to your attachment to the great principles of our complex system, to say, whether, in some form or other, you ought not to contribute the aid of your experience and reflection in expounding the love doctrines of the constitutions. Although you have already done as much as ever fell to the lot of one man to do for his country, yet the recollection of past services will make the slightest addition to them doubly acceptable.You must have seen that your name has been quoted as high authority for the power to make roads. Only one explanation has been given of the circumstances under which you signed the Cumberland Road bill. But that is not known by the publick to have your Sanction. Most of the Republicans here who give Mr Adams a lukewarm support profess to think that you are in favor of his splendid schemes. They agree with the doctrines of ’98, but say they do not apply to the present questions.I feel, sir, that I have taken a great liberty in thus addressing you. The subject is one of immense importance; and the relation in which I stand to the publick makes me more solicitous than I should perhaps be as an individual. I beg that you may give to this subject the most serious consideration. You could not leave to your country a richer legacy than a Memoir on the Constitutional questions of the day. If a brief expression of your opinions could go to the world at present in the shape of a letter it would be of great use to the cause. But the time, manner &C. are all for your own determination.The Legislature has not yet entered upon any subjects of much interest. A common principle of Union seems to be wanting among those calling themselves republicans. The great majority are, however, true to the old principles. It is expected they will take up the subject of federal politicks; but they are undetermined exactly what to do. They think it best to follow South Carolina; and when the resolutions from that state arrive in official form, some movement will be made.Very little has been said about the University. It is spoken of with much approbation. But I fear its old enemies have lost none of their violence. There are 96 new members, and one third of the H of D is composed of very young men of good exteriors, and I think generally well informed. From these some hopes may be formed. If the Republicans were a little closer united upon political topicks, that union might induce some of them to sacrifice their scruples about other matters. Men who act together on great subjects are unwilling to split on minor ones. The University has nothing to hope except from the Republicans; and the Stronger the proofs they may have of its tendencies to promote their principles, the more zealous they will be for it.A bill has been reported, establishing an Assylum for the Deaf and Dumb at Charlottesville, to be under the controul and Management of the Rector & Visitors of the University. Might it not be advantageously attached to the University in some way or other particularly the male branch of it? Mr Gholson, a young man of handsome talents is the patron of the bill. His section of country is not friendly to the University—his own sentiments I really do not know.I throw myself on the kindness of your heart to excuse my presumption. And, wishing you many years of happiness and usefulness to our country, offer you my heart-felt reverence and Respect.C. W. Gooch